                   Case 18-11736-KG             Doc 844        Filed 11/18/19        Page 1 of 3



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                       Chapter 7

HERITAGE HOME GROUP, LLC, et al.,1                           Case No. 18-11736 (KG)

                             Debtors.                        (Jointly Administered)

                                                             Ref. Docket No. 837

       ORDER GRANTING AMENDED APPLICATION OF ALFRED T. GIULIANO,
     CHAPTER 7 TRUSTEE, PURSUANT TO BANKRUPTCY CODE SECTIONS 327(A)
     AND 328(a), BANKRUPTCY RULES 2014(a) AND 2016, AND LOCAL RULE 2014-1
    FOR AUTHORITY TO EMPLOY AND RETAIN GIULIANO, MILLER & COMPANY,
    LLC AS ACCOUNTANTS AND FINANCIAL ADVISORS TO CHAPTER 7 TRUSTEE

                   Upon consideration of the amended application (the “Amended Application”)2 of

Alfred T. Giuliano, the chapter 7 trustee (the “Trustee”) pursuant to sections 327(a) and 328(a)

of the Bankruptcy Code to modify the compensation for Giuliano, Miller & Company, LLC

(“GMCO”) as accountants and financial advisors to the Trustee relating to Preference Work, as

more fully set forth in the Amended Application; the Court having reviewed the Application, and

the Declaration of Donna M. Miller (the “Declaration”); the Court finding that: (a) the Court has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware, dated

February 29, 2012, and that this Court may enter a final order consistent with Article III of the

United States Constitution; (b) notice of the Amended Application and the hearing was sufficient

under the circumstances; (c) based on the information available to GMCO to date and the

disclosures GMCO has made to date, GMCO neither has nor represents any interest materially

1
  The Debtors in these cases, along with the last four digits of each Debtor’s tax identification number, as
applicable, are: Heritage Home Group LLC (9506); HH Global II B.V. (0165); HH Group Holdings US, Inc.
(7206); HHG Real Property LLC (3221); and HHG Global Designs LLC (1150). The Debtors’ corporate
headquarters is located at 1925 Eastchester Drive, High Point, North Carolina 27265.
2
    Capitalized terms not defined herein shall have the meanings ascribed to them in the Application.


DOCS_DE:223285.4 31270/001
                 Case 18-11736-KG            Doc 844     Filed 11/18/19    Page 2 of 3



adverse to the interests of the Debtors’ estates, any other parties in interest, or in connection with

the Debtors’ cases; (d) the Court having determined that GMCO is a “disinterested person”

pursuant to § 101(14) of the Bankruptcy Code; and (e) the Court having determined that the legal

and factual bases set forth in the Amended Application and the Declaration establish just cause

for the relief granted herein; and it appearing to the Court that the said Amended Application

should be approved, it is HEREBY ORDERED THAT:

                 1.          The Amended Application is GRANTED as set forth herein.

                 2.          GMCO shall be compensated for the time it incurs for the Preference

Work on a 15% contingency fee basis instead of at its standard hourly rates. Except as provided

herein, all other terms of the Original Retention Order remain applicable.

                 3.          GMCO is authorized to render professional services to the Trustee as

described in the Amended Application or Original Application, as applicable.

                 4.          GMCO shall provide notice to the Court of any adjustments of its hourly

rates, and shall serve such notice upon the U.S. Trustee, the Debtors, and the Trustee.

                 5.          The Trustee and GMCO are authorized and empowered to take all actions

necessary to implement the relief granted in this Order.

                 6.          The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.




DOCS_DE:223285.4 31270/001                        2
                Case 18-11736-KG         Doc 844     Filed 11/18/19      Page 3 of 3



                7.      This Court shall retain jurisdiction with respect to all matters arising from

or related to the implementation of this Order.




       Dated: November 18th, 2019                 KEVIN GROSS
DOCS_DE:223285.4
      Wilmington,31270/001
                     Delaware                 3   UNITED STATES BANKRUPTCY JUDGE
